Bell, J.
The most material question, presented by this case, relates to the claim of the defendant for compensation for his time and expenses, in obtaining a pardon for the plaintiff, who was, at the time of the services, a convict in the State Prison of Maine.
There is nothing stated in the case which tends, in any degree, to cast suspicion upon the propriety or legality of the particular measures adopted by the defendant, to obtain a pardon in this case, if there are any measures which can be legally and properly used for such an object.
It is not at once apparent that it is not lawful and proper for a party who is suffering the punishment of crime, to apply to the pardoning power for a remission of his sentence; and, so far as we are aware, no censure has been regarded as attaching to such an application, either in law or morals. It seems to us equally reasonable for any other person, who believes it his duty to make such application in behalf of another, to present the case to the executive, with such petitions, memorials, statements of facts and evidence as are suitable to satisfy the pardoning power of the propriety of the relief desired, and we think no censure can be justly attached to any person for his exertions in such a case, if the measures adopted are consistent with the facts of the case, and with the truth and honesty of all parties concern*235ed, while any effort to obtain such pardon by falsehood, and misrepresentation, or by any species of fraudulent contrivance, or by prostituting the influence resulting from official station or from personal relation to the pardoning power, is entirely forbidden by law.
A person in prison can do little to aid himself in bringing his case to the consideration of the executive. For every thing that must be done without the walls of the prison the convict is compelled to rely on the assistance of those who have their liberty. Such assistance may be afforded from motives of charity and compassion, or the motive may be in part kindness and in part an expectation that the party relieved will be ready to afford a suitable compensation for the services and expenses; or the party in prison may employ another to do such acts as may be rightfully and properly done for his relief, and contract to pay him for his services and to repay him his expenses. Such a contract, if the parties contemplate only a resort to legal and proper measures, is free from any just exception, and binding upon the parties.
There is here no evidence of any such contract actually made before the performance of the services charged. So far as appears by the case, the services in this case were rendered either from compassion alone, or from this motive and a hope that the services would be, at some time, compensated. It is, perhaps, of little moment which of these is the fact. The defendant, in neither ease, would have any legal claim against the plaintiff, merely from the rendition of the service. It is settled that no man can do another an unsolicited kindness, and make it a matter of claim against him ; and it makes no difference whether the act was done from mere good will or in the expectation of compensation. Unless the party benefited has done some act from which his assent to pay for the service may be fairly inferred, he is not bound to pay. Reason v. Wirdnam, 1 C. & P. 434; Pelly v. Rawlins, Peak’s Ad. Cas. 226; Alexander v. Vane, 1 M. *236& W. 511; Parker v. Cram, 6 Wend. 647; 1 Sel. N. P. 48; 2 Greenl. Ev. 83.
It is a general rule, too, that a past consideration is not a valid foundation of a contract or promise, unless the act has been done at the request of the party benefitted, and of whom payment is claimed. S. C. & 1 Step. N. P. 244; King v. Sears, 2 C. M. & R. There is, in this case, no direct evidence of any request, on the part of the plaintiff to the defendant, to render the services and incur the expenses charged. But direct evidence is never necessary to prove such request. A promise to pay for a service rendered at a former time, where no direct evidence of assent or agreement can be shown, is competent evidence of such previous assent, or request, or agreement, and the party making such promise will not afterwards be at liberty to deny the validity of the consideration of such promise, but will be bound to pay according to his engagement. So that if the plaintiff, being aware of what labor had been performed and expenses incurred by the defendant, for his benefit and relief, had thereupon promised to pay for the same, he would be as fully bound by such promise as he would be if the same had been done in pursuance of an express contract. 1 Saund. 264; Hunt v. Bates, Dyer 272; Seaman v. Price, 2 Bing. 437; Cooper v. Martin, 4 East 76; 1 Sel. N. P. 48. The case of Lampleigh v. Braithwaite, Hob. 106, is a case directly in point. It is there held that if A. requests B. to endeavor to procure for A. a pardon, and after B. has made such endeavor, A., in consideration thereof, promises to pay him a certain sum of money, this is a good consideration. 1 Sel. N. P. 48; 1 Rolls. Ab. 11.
The present is not a case of an express promise. • There is no proof that the defendant asked, or the plaintiff agreed, for the payment of the defendant’s claim in direct terms, and this gives rise to the second question of the case, whether the services for which payment is now claimed by the plaintiff, were rendered upon an agreement to pay in *237that way the defendant’s claim. An auditor is appointed as a substitute for a jury, in certain cases, to hear the evidence, and find and report the facts to the court. Here, instead of reporting the facts which - he finds proved, which are necessary to be shown by the one party or the other, the auditor has stopped short of his duty, and merely reported the evidence. The material facts to be proved to supportJ;he^defenc;e, were whether the plaintiff did agree to pay the -plamfciJPs claim by his labor, and whether the labor he then performed was done and accepted as such payment. We have examined the evidence reported, and we think it was competent and sufficient to prove all these facts; and as it was entirely unqualified and uncontradicted, we cannot doubt that the auditor must have arrived at this conclusion.
Assuming these results, the plaintiff is not entitled to recover because his services were rendered in payment of a debt. The defendant is not entitled to recover any balance, because it was only payable in work, and it does not appear that the defendant has ever asked, or the plaintiff refused to pay it in that way. There must, therefore, be

Judgment for the defendant for costs.